Name: Decision of the EEA Joint Committee No 75/96 of 13 December 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  European construction;  oil industry;  technology and technical regulations
 Date Published: 1997-04-17

 17.4.1997 EN Official Journal of the European Communities L 100/64 DECISION OF THE EEA JOINT COMMITTEE No 75/96 of 13 December 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 62/95 (1); Whereas Directive 96/1/EC of the European Parliament and of the Council of 22 January 1996 amending Directive 88/77/EEC on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from diesel engines for use in vehicles (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 44 (Council Directive 88/77/EEC) in Chapter I of Annex II to the Agreement:  396 L 0001: Directive 96/1/EC of the European Parliament and of the Council of 22 January 1996 (OJ No L 40, 17. 2. 1996, p. 1). Article 2 The texts of Directive 96/1/EC of the European Parliament and of the Council in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 13 December 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 301, 14. 12. 1995, p. 36. (2) OJ No L 40, 17. 2. 1996, p. 1.